Case: 18-11486    Date Filed: 05/30/2019   Page: 1 of 19


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-11486
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:14-cr-00123-CEH-MAP-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ENESHIA CARLYLE,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (May 30, 2019)

Before BRANCH, HULL and JULIE CARNES, Circuit Judges.

PER CURIAM:

      After pleading guilty to wire fraud, in violation of 18 U.S.C. §§ 1343 and 2,

and aggravated identity theft, in violation of 18 U.S.C. §§ 1028A and 2, defendant
              Case: 18-11486    Date Filed: 05/30/2019   Page: 2 of 19


Eneshia Carlyle appeals the district court’s amended forfeiture money judgment

imposed pursuant to 18 U.S.C. § 981(a)(1)(C). This Court vacated Carlyle’s

original forfeiture money judgment and remanded in light of the Supreme Court’s

recent decision in Honeycutt v. United States, 581 U.S. ___, 137 S. Ct. 1626

(2017). On remand, the district court entered an amended forfeiture money

judgment in the amount of $1,457,293.95.

      On appeal, Carlyle contends that on remand, the district court misapplied the

Honeycutt standard and that the resulting amended forfeiture money judgment

violated the Eighth Amendment’s Excessive Fines Clause because it is grossly

disproportionate to her offense. After review, we affirm the district court’s entry

of the amended forfeiture money judgment.

                           I. BACKGROUND FACTS

A.    Fraud Scheme and Guilty Plea

      Defendant Carlyle and her husband and codefendant, James Lee Cobb,

engaged in a scheme to obtain fraudulent tax refunds from the Internal Revenue

Service (“IRS”) using stolen personal identifying information (“PII”), commonly

referred to as stolen identity refund fraud. Much of the PII Carlyle and Cobb used

was gleaned from patients’ medical records. The codefendants loaded the

fraudulently obtained tax refunds onto fraudulent debit cards, which they then used

to make purchases or to withdraw funds from ATMs. The scheme was uncovered


                                          2
              Case: 18-11486      Date Filed: 05/30/2019    Page: 3 of 19


when police pulled Cobb over in a routine traffic stop and found some of the debit

cards and cash transfer receipts in his car.

      During a subsequent search of Cobb and Carlyle’s marital home, officers

found, inter alia, more evidence of the stolen identity refund fraud, including debit

cards and stolen PII, as well as the keys to two storage units leased to, and

accessed by, Carlyle. Officers searched the storage units and found trash bags full

of patient information from various healthcare facilities and information about

individuals’ deaths and social security numbers. One storage unit also held a red

Mercedes registered to Carlyle. Inside the car’s trunk, officers found a cheetah-

print purse belonging to Carlyle that contained debit cards with various names,

patient medical records, utility bills, and social security cards.

      Cobb and Carlyle were charged in a ten-count superseding indictment.

Carlyle entered a negotiated guilty plea to one count of wire fraud and one count of

aggravated identity theft. At her plea hearing, Carlyle admitted, among other

things, that: (1) she conspired with her husband Cobb and others to commit the

stolen identity refund fraud scheme; (2) she and her husband “together” filed the

false tax returns with the IRS to get the refunds; (3) she and her husband used

laptop computers and a “hot spot” device to file the false tax returns electronically;

(4) she and her husband accessed the refunds by, among other methods, loading

them onto pre-paid debit cards; and (5) she and Cobb caused those debit cards to


                                           3
                Case: 18-11486       Date Filed: 05/30/2019       Page: 4 of 19


be mailed into the Middle District of Florida, “where they were ultimately received

by CARLYLE and Cobb.”

       Carlyle also admitted that: (1) during the search of her marital residence, law

enforcement found the keys to her storage unit in her purse; (2) workers at the

storage unit office identified Carlyle from a photograph and told law enforcement

that she “directly accessed both storage units”; (3) law enforcement found evidence

of the stolen identity refund fraud scheme in her storage units, including PII and

pre-paid debit cards in trash bags and additional pre-paid debit cards in the trunk of

her Mercedes; and (4) many of the fraudulent debit cards “had direct connections

to Carlyle,” such as surveillance video of Carlyle using debit cards at ATMs to

make withdrawals, recorded phone calls in which Carlyle attempted to unblock

funds from debit cards, or documented calls from a phone number linked to

Carlyle accessing debit cards via telephone.

       As part of her plea agreement, Carlyle agreed to: (1) a forfeiture money

judgment “in an amount to be determined at sentencing but not less than $610,000,

representing the amount of proceeds obtained as a result of the scheme”; and (2)

forfeiture of Carlyle’s Mercedes found in the storage unit, “which was derived

from” the proceeds. 1 The IRS later calculated a total loss of $1,820,759 and


       1
         Carlyle’s plea agreement also contained a limited sentence appeal waiver and a
forfeiture appeal waiver, but the government has not sought to enforce these waivers on appeal
and instead has fully briefed the merits of the forfeiture issues. Therefore, we do not address
                                                4
                Case: 18-11486       Date Filed: 05/30/2019       Page: 5 of 19


requested restitution in that amount. Unable to locate any other property derived

from the wire fraud scheme, the government sought a preliminary forfeiture order

for Carlyle’s Mercedes and for a money judgment against Carlyle in the amount of

$1,820,759, pursuant to Federal Rule of Criminal Procedure 32.2(b), 18 U.S.C.

§ 981(a)(1)(C), and 28 U.S.C. § 2461(c).

B.     Sentencing and Original Forfeiture Money Judgment

       At sentencing, the district court determined that the intended loss for

Carlyle’s offenses was $5,613,549 and the actual loss was $1,820,759. The district

court imposed a 114-month sentence for Carlyle’s wire fraud offense and a

consecutive 24-month sentence for Carlyle’s aggravated identity theft offense, for

a total 138-month sentence. The district court also ordered restitution of

$1,820,759 to the IRS, to be paid jointly and severally with Cobb. The

government asked the district court also to impose the forfeiture money judgment

of $1.8 million jointly and severally with Cobb. The government explained that

the $610,000 amount in Carlyle’s plea agreement was based on an earlier IRS

calculation, but that the IRS had since received more records and had recalculated

the loss amount.




whether the issues Carlyle raises on appeal are barred by either waiver. See United States v.
Valnor, 451 F.3d 744, 745 n.1 (11th Cir. 2006).
                                                5
               Case: 18-11486    Date Filed: 05/30/2019   Page: 6 of 19


      After sentencing, the district court entered a written order granting the

government’s motion for a forfeiture money judgment in the amount of $1,820,759

and for a preliminary order of forfeiture for the Mercedes. The order held Carlyle

“jointly and severally liable” with her husband Cobb for the forfeiture money

judgment.

C.     Carlyle’s First Appeal of Forfeiture Money Judgment

      While Carlyle’s appeal of the forfeiture money judgment was pending, the

Supreme Court decided Honeycutt, which involved 21 U.S.C. § 853(a)(1), a

criminal forfeiture statute applicable in certain serious drug cases. 581 U.S. at ___,

137 S. Ct. at 1630, 1632. In Honeycutt, the Supreme Court rejected joint and

several liability among co-conspirators under 21 U.S.C. § 853, holding that when a

defendant is part of a conspiracy, § 853 limits forfeiture to tainted property “the

defendant himself actually acquired as the result of the crime.” Id. at ___, 137 S.

Ct. at 1635.

      In Carlyle’s initial appeal, the government conceded Honeycutt necessitated

a remand. Accordingly, this Court vacated Carlyle’s original forfeiture money

judgment and remanded to the district court to determine in the first instance

whether Honeycutt applied to Carlyle’s case and to conduct any factfinding

necessary to determine the appropriate amount of monetary forfeiture to be




                                          6
              Case: 18-11486     Date Filed: 05/30/2019   Page: 7 of 19


imposed upon Carlyle. United States v. Carlyle, 712 F. App’x 862, 865 (11th Cir.

2017).

D.    Post-Remand Evidentiary Hearing

      On remand, the district court held an evidentiary hearing, at which the

parties agreed, and the district court concluded, that Honeycutt applied to Carlyle’s

forfeiture under 18 U.S.C. § 981(a)(1)(C). The district court then heard testimony

from Special Agent Glen Hayag from the IRS Criminal Investigation Division.

      Special Agent Hayag detailed the search of Carlyle’s home and storage units

and explained how he computed the loss amount that was directly traceable to

Carlyle’s storage units. In particular, Special Agent Hayag explained that during

the original investigation, he worked with the IRS Scheme Development Center to

identify which of the 7,000 pieces of PII found in the marital home and Carlyle’s

storage units were used to obtain fraudulent tax refunds. Special Agent Hayag

then determined which of those refunds were sent to debit cards and had other

characteristics of being part of the fraud scheme. As a result of his analysis,

Special Agent Hayag narrowed the result to 805 pieces of PII from the marital

home and storage units that were used to claim $5,613,549 in tax refunds and

receive approximately $1.8 million in tax refunds.

      Special Agent Hayag testified that between 140 and 150 debit cards using

stolen PII were found in Carlyle’s storage unit, including 68 debit cards found


                                          7
              Case: 18-11486     Date Filed: 05/30/2019    Page: 8 of 19


inside her cheetah-print purse. In addition, officers found handwritten lists of PII,

along with bank account and routing numbers or other notations indicating that tax

returns had been successfully filed and tax refunds had been directed to debit

cards. To prepare for the post-remand evidentiary hearing, Special Agent Hayag

further narrowed the fraudulent refunds to only those traceable to the PII found in

Carlyle’s storage unit and determined that $3,058,917.85 had been claimed and

$1,457,293.95 had been paid using that PII. That $1.4 million number excluded

fraudulent refunds connected to debit cards and PII found in the marital home.

E.    Amended Forfeiture Money Judgment

      Afterward, the district court entered an amended forfeiture money judgment.

The district court reiterated its conclusion, agreed to by the parties, that Honeycutt

applied to Carlyle’s forfeiture under 18 U.S.C. § 981(a)(1)(C). The district court

found that the government had proved by a preponderance of the evidence “that

Carlyle, within the meaning of Honeycutt, personally obtained $1,457,293.95 as a

result of the wire fraud scheme to which she pleaded guilty.”

      The district court’s supporting findings of fact included that: (1) Carlyle

admitted (as part of her guilty plea) to aiding her husband Cobb in the execution of

the wire fraud scheme, including by filing false tax returns using stolen identities

and “access[ing] the refunds from pre-paid cards loaded with fraudulent refunds

mailed to her and Cobb”; (2) Carlyle also admitted to personally recovering


                                           8
              Case: 18-11486      Date Filed: 05/30/2019     Page: 9 of 19


$610,000; (3) Carlyle owned and leased the storage unit, and the Mercedes inside

was registered to Carlyle; (4) the purses found inside the storage unit contained

debit cards and debit card mailers in various individuals’ names and sheets of

paper containing stolen PII; (5) there was no evidence that Cobb used or carried a

purse or that any of the items in the storage unit belonged to Cobb; (5) Agent

Hayag, based on his review, “concluded that the total amount of money obtained

through the PII and fraudulent tax returns amounted to $1,457,293.95”; and (6)

“[t]his total derives only from the PII found in the storage unit, and not the

residence Carlyle shared with Cobb.”

                                   II. DISCUSSION

A.     Honeycutt Claim

       When a defendant is convicted of a criminal offense for which civil

forfeiture is authorized, the district court shall “order the forfeiture of . . . property

as part of the sentence in the criminal case.” 28 U.S.C. § 2461(c). The civil

forfeiture statute authorizes forfeiture of “[a]ny property, real or personal, which

constitutes or is derived from proceeds traceable to a violation of . . . any offense

constituting ‘specified unlawful activity’ (as defined in section 1956(c)(7) of this

title), or a conspiracy to commit such offense.” 18 U.S.C. § 981(a)(1)(C). Section

1956’s definition of “specified unlawful activity” includes offenses listed in 18

U.S.C. § 1961(1), which includes wire fraud under 18 U.S.C. § 1343. See 18


                                             9
               Case: 18-11486       Date Filed: 05/30/2019       Page: 10 of 19


U.S.C. §§ 1956(c)(7)(A), 1961(1). At sentencing, the government must prove the

elements of forfeiture by a preponderance of the evidence. See United States v.

Hasson, 333 F.3d 1264, 1277-78 (11th Cir. 2003) (addressing forfeiture under 18

U.S.C. § 982(a)(1)).2

       On appeal, Carlyle contends the district court erred in concluding that

$1,457,293.95 represented the proceeds she personally obtained from the fraud

scheme. Carlyle does not dispute that the $1,457,293.95 forfeiture money

judgment reflects the amount of fraudulent tax refunds connected to PII found in

her storage unit. Additionally, the parties continue to agree, as they did in the

district court, that Honeycutt applies to forfeitures under § 981(a)(1)(C). Thus, for

purposes of this appeal, we assume arguendo, and do not decide, that the standard

announced in Honeycutt applies to forfeiture judgments under § 981(a)(1)(C). 3


       2
        Although Hasson addressed a criminal forfeiture statute, its reasoning—that at
sentencing the preponderance standard generally applies—dictates that the government bears the
same burden of proof for civil forfeitures sought in criminal sentencings.
       3
         This Court has not yet considered whether Honeycutt applies to civil forfeitures under
§ 981(a)(1)(C). We have, however, concluded that the reasoning of Honeycutt applies to
criminal forfeitures under 18 U.S.C. § 982(a)(7), pertaining to healthcare offenses. See United
States v. Elbeblawy, 899 F.3d 925, 933, 940-42 (11th Cir. 2018), cert. denied, ___ U.S. ___, 139
S. Ct. 1322 (2019) (remanding for a new forfeiture determination).
        Three Circuits have addressed whether Honeycutt applies to § 981(a)(1)(C) civil
forfeitures, but they do not agree. See United States v. Peithman, 917 F.3d 635, 652 (8th Cir.
2019) (concluding Honeycutt does not apply to § 981(a)(1)(C) based on that statute’s textual
differences with 21 U.S.C. § 853); United States v. Sexton, 894 F.3d 787, 799 (6th Cir.), cert
denied, ___ U.S. ___, 139 S. Ct. 415 (2018) (same); but see United States v. Gjeli, 867 F.3d 418,
427-28 (3d Cir. 2017), cert. denied, ___ U.S. ___, 138 S. Ct. 700 (2018) (concluding Honeycutt
does apply to § 981(a)(1)(C) based on that statute’s textual similarities with 21 U.S.C. § 853).
We need not resolve this issue here, however, because even assuming Honeycutt’s “personally
                                               10
               Case: 18-11486       Date Filed: 05/30/2019        Page: 11 of 19


       Under Honeycutt’s standard, a defendant involved in a conspiracy can be

held liable, for forfeiture purposes, only for tainted property the defendant herself

“obtained” as a result of the crime. See 581 U.S. at ___, 137 S. Ct. at 1635. To

define the term “obtain” in § 853(a)(1), the Supreme Court in Honeycutt looked to

common dictionary definitions, such as “[t]o come into the possession or

enjoyment of,” “to get or acquire,” or “to procure or gain, as the result of purpose

and effort.” Id. at 1632 (internal quotation marks omitted). The Supreme Court

further stated that a defendant could “obtain” the property directly or indirectly

through an intermediary. Id. at 1633. By way of example, the Supreme Court

suggested a college student delivering drugs for a “mastermind” should not be held

liable for the entire $3 million drug scheme if the college student received only

$3,600 for his participation. Id. at 1631-32. The mastermind, on the other hand,

“ultimately ‘obtains’” the $3 million, whether he receives it directly from drug

purchasers or arranges to have purchasers pay the college student as an

intermediary. Id. at 1633.

       Here, the district court properly found that Carlyle personally obtained

$1,457,293.95 as a result of the stolen identity refund fraud scheme. 4 Based on



obtained” standard applies, the district court correctly concluded that the government had met its
burden by a preponderance of the evidence with respect to Carlyle.
       4
        We review a district court’s legal conclusions regarding forfeiture de novo and its
findings of fact for clear error. Elbeblawy, 899 F.3d at 933.
                                                11
               Case: 18-11486   Date Filed: 05/30/2019    Page: 12 of 19


Carlyle’s own admissions as part of her guilty plea and on Special Agent Hayag’s

testimony, the district court could properly conclude that it was more likely than

not that Carlyle “obtained,” within the meaning of Honeycutt—that is, she came

into possession and enjoyment of, acquired, or procured—the $1.4 million in

fraudulent tax refunds traced to the debit cards and stolen PII found in her storage

units, in her Mercedes, and in her purses. See Honeycutt, 581 U.S. at ___, 137 S.

Ct. at 1632.

      Specifically, Carlyle admitted that both she and her husband together

electronically filed false tax returns using a laptop and a hot spot device, that she

accessed the resulting fraudulently obtained refunds by loading them onto pre-paid

debit cards, which she and her husband then had mailed to Florida, where the debit

cards were “ultimately received by” both her and her husband. Based on Special

Agent Hayag’s testimony and Carlyle’s own admissions, Carlyle kept PII and pre-

paid debit cards used in the fraud scheme in her storage unit, which she directly

accessed with keys found in her purse. Debit cards and documents containing PII

were found in her cheetah-print purse and the trunk of her Mercedes, among other

places in the storage units. Surveillance videos, ATM photographs, and recorded

or documented phone calls directly connected Carlyle to many of the debit cards

found in her storage units. This evidence showed that Carlyle accessed the stolen

refunds on those debit cards either at ATMs, over the telephone, or by using them


                                          12
               Case: 18-11486       Date Filed: 05/30/2019       Page: 13 of 19


to make purchases at retail stores. And, according to Special Agent Hayag, the

$1,457,293.95 amount in the forfeiture money judgment represented only the

fraudulent refunds traced to debit cards and PII found in Carlyle’s storage unit.

       These facts are amply sufficient to support the district court’s finding, by a

preponderance of the evidence, that Carlyle personally obtained those fraudulent

refunds. Although Carlyle argues that nearly all of the proceeds from the scheme

“could have ended up, and almost certainly did end up, in Cobb’s pocket” as the

fraud scheme’s leader, Carlyle did not present any evidence to support this claim. 5

Nor was the district court required to ignore the fact that Carlyle and Cobb, in

addition to engaging in the fraud scheme together, were also married and living

together. Cobb may have been the leader of the scheme, but he and Carlyle often

were together when they used fraudulent debit cards to make withdrawals at ATMs

or to make purchases at retail locations, and Carlyle posed as the debit cardholder

on at least one occasion to try to unfreeze funds on a card loaded with fraudulently

obtained refunds. Absent some other evidence to the contrary, it is reasonable to

infer from the evidence in the record that Carlyle possessed and enjoyed the fruits

of her own efforts.




       5
        In fact, apart from stipulating that she personally obtained $100,000 from the scheme,
Carlyle did not present any evidence at the hearing.
                                               13
             Case: 18-11486      Date Filed: 05/30/2019    Page: 14 of 19


      In this way, Carlyle’s case is distinguishable from Honeycutt. In Honeycutt,

the defendant managed sales and inventory at his brother’s hardware store. Id. at

___, 137 S. Ct. at 1630. The hardware store sold large quantities of Polar Pure, a

water purification product containing iodine, which the brothers knew or had

reason to believe would be used to manufacture methamphetamine. Id. The

Supreme Court concluded the defendant, as only a manager, could not be held

jointly and severally liable with his brother for the store’s profits from the illegal

sales given that the government had conceded the defendant “had no ownership

interest in his brother’s store and did not personally benefit from the Polar Pure

sales.” Id. at ___, 137 S. Ct. at 1635.

      Here, the government made no such concession. Instead, the evidence the

government presented at the evidentiary hearing, along with Carlyle’s admissions,

indicate that Carlyle, unlike the store manager in Honeycutt, actually benefited

from the wire fraud scheme because she withdrew money from ATMs using

fraudulent debit cards, purchased a Mercedes with fraud proceeds, and even

stipulated that she received $100,000 from the scheme.

      Carlyle couches her argument in terms of the district court

“misinterpret[ing]” Honeycutt, and she suggests the district court impermissibly

found that she and Cobb “jointly obtain[ed]” the $1,457,293.95. The record makes

clear, however, that on remand, the district court understood that, once it


                                           14
               Case: 18-11486        Date Filed: 05/30/2019       Page: 15 of 19


determined Honeycutt applied, it was required to make fact findings as to the

amount of the proceeds Carlyle personally obtained during the fraud scheme, and

that is exactly what the district court did. Carlyle’s argument on appeal is really a

challenge to the sufficiency of the evidence supporting the district court’s finding

that she personally obtained $1,457,293.95. 6

         There also is no merit to Carlyle’s argument that the district court erred in

ordering that Cobb’s forfeiture payments be offset against Carlyle’s. Specifically,

the district court’s forfeiture order stated that “[t]he value of any assets or proceeds

forfeited from Co-Defendant James Cobb shall be offset against [Carlyle’s]

forfeiture liability. In no event shall the United States collect more than

$1,820,759.00 from the Defendants, collectively, towards forfeiture ordered in this

case.”

         During the evidentiary hearing, Carlyle argued that a forfeiture money

judgment against her in the amount of $1,457,293.95 could result in the

government collecting more than the total proceeds of the scheme. The district

court added the offset provision to ensure that the government collected no more

than the $1.8 million Special Agent Hayag had testified was the total amount of the



         6
         Because the district court’s forfeiture money judgment held Carlyle liable only for the
fraud proceeds the court found she personally obtained and did not find that Carlyle and Cobb
“jointly obtained” those proceeds, we need not resolve today whether Honeycutt prohibits
codefendants, such as spouses or business partners, from jointly obtaining property subject to
forfeiture.
                                                15
             Case: 18-11486      Date Filed: 05/30/2019    Page: 16 of 19


fraud proceeds derived from the evidence found in both the marital residence and

the storage units. The offset provision was particularly important to ensure the

government did not over-collect for this scheme because this Court had already

affirmed Cobb’s forfeiture money judgment, holding him jointly and severally

liable with Carlyle for $1.8 million, in 2016, before Honeycutt was decided. See

United States v. Cobb, 842 F.3d 1213, 1220-21 (11th Cir. 2016). Without this

offset provision, the government could have recovered $3.2 million, when the loss

was only $1.8 million.

B.    Eighth Amendment Excessive Fines Claim

      The Eighth Amendment states that no excessive fines shall be imposed.

U.S. Const. amend. VIII. A forfeiture order imposed at the end of a criminal

proceeding due to a conviction constitutes a fine that is subject to the Excessive

Fines Clause. United States v. Seher, 562 F.3d 1344, 1371 (11th Cir. 2009). A

forfeiture order constitutes an excessive fine “if it is grossly disproportional to the

gravity of a defendant’s offense.” Id. (quotation marks omitted). To determine

whether a fine is grossly disproportional to the defendant’s offense, we consider:

(1) whether the defendant is in the class of persons at whom the criminal statute was

primarily directed; (2) what other penalties were authorized for the offense by the

legislature or the Sentencing Commission; and (3) the harm caused by the




                                           16
              Case: 18-11486       Date Filed: 05/30/2019      Page: 17 of 19


defendant. Id. We strongly presume that a forfeiture order within the range of

fines allowed by Congress for the offense is constitutional. Id.7

       A forfeiture money judgment that is greater than the statutory maximum

fine is not presumptively invalid but should receive close scrutiny rather than a

presumption of constitutionality. See United States v. Sperrazza, 804 F.3d
1113, 1127 (11th Cir. 2015). When we have closely scrutinized forfeiture

money judgments that exceeded the statutory maximum fine, we have “upheld

all forfeitures imposed by district courts in amounts up to twice the maximum

authorized fine.” Id.

       Here, under Seher’s three-factor test, Carlyle’s forfeiture money judgment

was not grossly disproportionate to her offense. First, Carlyle is within the class of

persons whom the wire-fraud and aggravated-identity-theft statutes were meant to

cover. See Seher, 562 F.3d at 1371. Carlyle had used the wires and a victim’s

means of identification to access funds that she had obtained fraudulently from the

United States. See 18 U.S.C. §§ 1028A, 1343.

       Second, the amount of Carlyle’s forfeiture money judgment was below the

statutory maximum fine, and thus is entitled to a presumption of constitutionality.

See Seher, 562 F.3d at 1371. The statutory maximum fine for Carlyle’s wire-



       7
      We review de novo whether a forfeiture order is excessive, in violation of the Eighth
Amendment’s Excessive Fines Clause. Seher, 562 F.3d at 1370.
                                              17
            Case: 18-11486    Date Filed: 05/30/2019   Page: 18 of 19


fraud and aggravated-identity-theft convictions was the greater of $250,000 or

twice the pecuniary gain or loss resulting from the offenses. See 18 U.S.C.

§§ 1343, 3571(b)(1), (d). Given that the district court found that the actual loss

resulting from Carlyle’s offenses was $1,820,759, the statutory maximum fine

was $3,642,518. Although Carlyle’s forfeiture money judgment was greater

than the top end of her guidelines fine range of $17,500 to $175,000, the

Sentencing Commission has stated that the guidelines fine range is intended to

support a fine of up to twice the gross gain or loss caused by the offense and

that, where that is not the case, an upward departure may be warranted. See

U.S.S.G. § 5E1.2(c)(3) & cmt. n.4 (2014). Thus, while Carlyle’s forfeiture

money judgment was greater than her guidelines fine range, an upward

departure to impose a forfeiture money judgment equal to the amount of loss

caused by the offense would not be grossly disproportionate. In sum, Carlyle’s

forfeiture money judgment of $1,457,293.95 represented less than half of the

statutory maximum fine and is presumptively constitutional.

      Under Seher’s third factor, Carlyle’s offense caused significant harm to

her victims. See Seher, 562 F.3d at 1371. According to the presentence

investigation report and Special Agent Hayag’s testimony, Carlyle and Cobb

obtained PII for over 7,000 victims, and officers recovered debit cards in the

names of over 350 victims. Between 140 and 150 debit cards using stolen PII


                                        18
            Case: 18-11486    Date Filed: 05/30/2019   Page: 19 of 19


were found in Carlyle’s storage units alone. Carlyle’s offenses caused $1.8

million in harm to the public because she received tax refunds for fraudulent

returns. Considering all three Seher factors, we conclude the district court’s

amended forfeiture money judgment in the amount of $1,457,293.95 was not

grossly disproportionate to Carlyle’s offense conduct and does not violate the

Eighth Amendment.

      AFFIRMED.




                                       19